DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s response and amendments received July 7, 2022 are acknowledged.

Claims 1-39 and 41-110 have been canceled. 
Claims 111-122 have been added.
Claims 40 and 111-122 are pending in the instant application.

Applicant’s election without traverse of the invention of group II, drawn to nucleic acids encoding factor VIII molecules, in the reply received January 18, 2022 is acknowledged.

Claims 40 and 111-122 are under examination in this office action.


Claim Objections
The objection to claim 40 has been withdrawn in view of applicant’s claim amendments received July 7, 2022 which adequately address the issues raised in the prior office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The rejection of claim 69 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is moot in view of its cancelation as part of the July 7, 2022 claim amendments.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 60, 69, and 75 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is moot in view of their cancelation as part of the July 7, 2022 claim amendments.

The rejection of claims 40, 60, 69, and 75 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn in view of applicant’s response and amendments received July 7, 2022.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

The rejection of claims 40, 60, 69, and 75 under pre-AIA  35 U.S.C. 102(e) as being anticipated by Schellenberger et al. (US 2012/0178691) has been withdrawn in view of applicant’s claim amendments received July 7, 2022.
Specifically, applicant has amended independent claim 40 to require specific pairs of positions where half-life extended moieties are inserted into the polypeptide sequence of FVIII, and the cited art does not disclose or render obvious the requisite paired insertion locations.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


The rejection of claims 40, 60, 69, and 75 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,548,953 has been withdrawn in view of applicant’s claim amendments received July 7, 2022.
Applicant has amended the independent claim to require the encoded FVIII polypeptide to contain half-life extending moieties at specifically identified pairs of locations relative to SEQ ID NO:1 (i.e. mature human FVIII, see paragraph [0025] of the instant specification).  Guidance and direction to the required positions and paired arrangements does not appear to be present in the issued claims or prior art.
  

The rejection of claims 40, 60, 69, and 75 on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of U.S. Patent No. 10,421,798 has been withdrawn in view of applicant’s claim amendments received July 7, 2022.
Applicant has amended the independent claim to require the encoded FVIII polypeptide to contain half-life extending moieties at specifically identified pairs of locations relative to SEQ ID NO:1 (i.e. mature human FVIII, see paragraph [0025] of the instant specification).  Guidance and direction to the required positions and paired arrangements does not appear to be present in the issued claims or prior art.


The provisional rejection of claim 40 on the ground of nonstatutory double patenting as being unpatentable over claims 100, 101, 108, and 110-124 of copending Application No. 16/521,789 has been withdrawn in view of applicant’s claim amendments received July 7, 2022.
Applicant has amended the independent claim to require the encoded FVIII polypeptide to contain half-life extending moieties at specifically identified pairs of locations relative to SEQ ID NO:1 (i.e. mature human FVIII, see paragraph [0025] of the instant specification).  Guidance and direction to the required positions and paired arrangements does not appear to be present in the issued claims or prior art.


The provisional rejection of claims 40, 60, 69, and 75 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/240,351 in view of Schellenberger et al. (US 2012/0178691) has been withdrawn in view of applicant’s claim amendments received July 7, 2022.
Applicant has amended the independent claim to require the encoded FVIII polypeptide to contain half-life extending moieties at specifically identified pairs of locations relative to SEQ ID NO:1 (i.e. mature human FVIII, see paragraph [0025] pf the instant specification).  Guidance and direction to the required positions and paired arrangements does not appear to be present in the issued claims or prior art.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Velema on September 5, 2022.

The application has been amended as follows: 

In claim 40, the phrase “wherein the first half-life extending moiety or the second half-life extending moiety is selected from:” has been deleted and has been replaced with -- wherein the first half-life extending moiety and the second half-life extending moiety are independently selected from the group consisting of: --.


Claims 40 and 111-122 are allowable.
Applicant has claimed polynucleotides encoding factor VIII (FVIII) fusion proteins which contain two separate half-life extending moieties, wherein such insertions occur at defined pairs of positions identified relative to the numbering convention of mature human FVIII (i.e. SEQ ID NO:1).  While the prior art discloses FVIII fusion proteins that have increased in vivo half-life, including fusion constructs wherein the half-life extending moieties are inserted at one or more surface exposed loops such as is disclosed by Schellenberger et al. (US 2012/0178691, of record, see entire document), the prior art does not appear to teach or reasonably suggest making insertions at the precise pairs of locations as required by the independent claim.  It should be noted that applicant actually made and tested for activity polypeptide constructs containing insertions as the sites recited in the independent claim using recombinant biotechnology as detailed in the disclosed working examples.  Therefore artisans should reasonably be able to make and use the full breadth of applicant’s inventions as presently claimed without undue experimentation.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644